t c memo united_states tax_court r william becker and mary ann becker petitioners v commissioner of internal revenue respondent becker holding corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date scott m dayan stanley h eleff william p ewing michael k green and ellen wasserstrom for petitioners in docket no jerald david august and james p dawson for petitioner in docket no andrew m tiktin and sergio garcia-pages for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioners r william becker and mary ann becker’s federal_income_tax of dollar_figure for their taxable_year respondent determined the following deficiencies in petitioner becker holding corporation’s federal_income_tax tax_year ended date date date deficiency dollar_figure big_number big_number after concessions the sole issue for decision is what portion if any of the consideration paid_by becker holding corporation bhc to r william becker william becker in redemption of william becker’s stock in bhc should be allocated to a covenant_not_to_compete findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference at the time the petitions were filed william and mary ann becker resided in vero beach amounts are rounded to the nearest dollar in a stipulation of settled issues filed date in docket no petitioner becker holding corporation and subsidiaries bhc and respondent agreed to various adjustments to bhc’s federal_income_tax liability for the tax years ended date and florida and bhc was a florida corporation with its principal_place_of_business located in ft pierce florida richard e becker mr becker and the becker family have been engaged in various aspects of the florida citrus industry since at least the 1950s on date bhc was incorporated by mr becker for purposes of estate_planning and the continuation of the family business mr becker was the father of william becker barbara hurley and jo ann becker william becker was well known in the citrus industry he was appointed by the governor of florida to two consecutive 3-year terms on the florida citrus commission and was elected chairman of the commission for consecutive years as of date mr becker was bhc’s chairman of the board william becker was bhc’s chief operating officer and ran its day-to-day operations and barbara hurley and jo ann becker had limited involvement in bhc as of date bhc’s stock was owned as follows the florida citrus commission consists of members appointed by the governor of florida meets on a monthly basis and oversees and guides the activities of the department of citrus the department of citrus carries out the florida citrus commission policy and acts as the commission’s staff by conducting a wide variety of programs involving marketing research and regulation shareholder richard e becker richard e becker revocable_trust richard e becker living_trust lillian m becker1 living_trust william becker2 barbara hurley jo ann becker total class a voting preferred_stock class b nonvoting preferred_stock -0- nonvoting common_stock -0- -0- big_number -0- big_number big_number -0- big_number big_number lillian m becker was the wife of mr becker william becker had only a life_estate in his single share of class a voting preferred_stock family disputes regarding the management and control of bhc ultimately resulted in the termination of william becker’s employment with bhc on date over the next weeks negotiations took place between william becker mr becker richard neill mr neill as attorney for bhc and daniel dempsey mr dempsey as bhc’s chief financial officer for the redemption of william becker’s stock in bhc mr neill drafted an agreement and encouraged william becker to obtain independent mr dempsey acted as an intermediary between mr becker and william becker but did not advise anyone as to the terms or contents of the agreements legal representation on date william becker hired an attorney frank j reif mr reif mr reif read the agreement drafted by mr neill did not suggest any changes and advised william becker to sign the document on date bhc and william becker entered into an agreement redemption agreement which stated in part now therefore in consideration of the mutual promises and covenants hereinafter set forth it is agreed by and between r william becker as seller and becker holding corporation as buyer as follows price seller will sell and buyer will purchase seller’s entire common_stock of becker holding corporation consisting of big_number shares of dollar_figure par at and for a purchase_price of twenty- three million nine hundred fifty-three thousand nine hundred thirty-four dollars dollar_figure together with interest at the rate of per annum on the unpaid balance the same to be payable closing and terms the closing of this transaction shall occur on date at which time buyer will pay to seller the down payment of dollar_figure and will execute and deliver a promissory note for the balance of the purchase_price payable as set forth above the promissory note shall be secured_by a pledge of the seller’s common_stock termination seller’s employment with buyer was terminated as of date and seller’s authority to act on behalf of the corporation terminated as of that date seller shall be entitled to salary accruing to date seller has vacated his personal office at buyer’s headquarters and represents and william becker also owned shares of preferred_stock which were included in the sale there is no dispute that all bhc stock he owned or had a beneficial_interest in was redeemed warrants that he has removed therefrom his personal effects only and all files documents data and any information whatever pertaining to the business of the buyer will remain the property of the buyer and will remain on the buyer’s premises competition the seller r william becker will be free to engage in any and all aspects of the citrus industry including the growing picking and packing of citrus fruit except that for a period of three years from closing seller shall not directly or indirectly engage in the processing or sale of citrus concentrate or fresh juices provided further seller covenants and agrees that he will not solicit the company’s existing customers or in any way interfere with the company’s presently- existing business relationships nor will he provide to any person firm or corporation any information concerning the present business of becker holding corporation that is not public knowledge including without limitation the terms of said company’s agreement with coca-cola company or its subsidiaries the company’s customer lists the company’s marketing strategy the company’s financial data or other internal marketing or production information of becker holding corporation the seller will not in any way take any_action that would lead to impairment of the buyer’s currently-existing banking relationships at the closing on date bhc paid william becker dollar_figure million as a downpayment bhc also executed a promissory note for dollar_figure payable to william becker requiring annual payments of dollar_figure million per year including interest on the first day of april each year up to and including date the promissory note stated in part that this note is issued pursuant to that certain agreement dated date by and between bhc and william becker with respect to the redemption of the william becker ’s stock by bhc the promissory note also contained the following provision the terms and conditions of the redemption agreement are hereby incorporated into this note the maker shall have the right of offset against amounts due and the right to defer or suspend payments due under this note based on any breach by the holder of the covenants contained in section of the redemption agreement the transaction was further evidenced by a pledge and escrow agreement which stated in part whereas becker holding corporation by agreement dated date has agreed to purchase from r william becker at and for a purchase_price of dollar_figure all of the corporation’s common and preferred_stock owned by him and whereas a portion of the purchase_price is represented by a promissory note hereafter note and the parties desire to secure payment of the same now therefore in consideration of the payments covenants and promises set forth in the aforesaid agreement and other good and valuable consideration it is agreed by and between becker holding corporation and r william becker as follows the covenants promises and agreements set forth in the stock purchase agreement of date and in particular paragraphs and thereof shall survive the closing and continue binding upon the parties as with the redemption agreement mr neill also drafted the promissory note and the pledge and escrow agreement mr reif suggested several changes to the promissory note and the pledge and escrow agreement but none of the changes were made and the documents were executed as originally drafted by mr neill no formal appraisals determining the value of bhc or its stock were made prior to the signing of the purchase documents mr becker and william becker fixed the price themselves there was no discussion at the time of the sale about allocating any portion of the consideration to the covenant_not_to_compete in the fall of william becker’s accountant richard lynch mr lynch informed william becker that bhc missed tax advantage opportunities by not allocating any portion of the consideration to the covenant_not_to_compete mr lynch suggested that william becker meet with mr dempsey bhc’s chief financial officer to discuss the possible allocation of a portion of the purchase_price to the covenant_not_to_compete in exchange for additional consideration or a shorter noncompete period in date william becker and mr lynch met with bhc mr dempsey and an accountant for bhc to discuss redrafting the purchase documents however the discussions terminated and no agreement was reached we refer to the redemption agreement the promissory note and the pledge and escrow agreement collectively as the purchase documents bhc refused to pay to william becker the dollar_figure million installment due_date because of its claim that william becker had materially breached the covenant_not_to_compete on date bhc filed a complaint against william becker in the united_states district_court for the southern district of florida alleging among other things breach of contract on date william becker filed a counterclaim for the accelerated payment of amounts owed to him under the purchase documents on date the federal district_court found the covenant_not_to_compete to be valid but also found that there was no material breach and held for william becker on his counterclaim becker holding corp v becker no 92-14057-civ- jcp s d fla bhc appealed the decision and on date the court_of_appeals for the eleventh circuit eleventh circuit affirmed the district court’s judgment in favor of william becker reversing and remanding to adjust the damage award for prejudgment_interest 78_f3d_514 11th cir on date bhc paid dollar_figure to william becker in satisfaction of the entire judgment mr lynch prepared william and mary ann becker’s federal_income_tax return for due to the litigation then pending in the federal district_court in which bhc sought to recover the dollar_figure million paid to william becker in william becker wanted to delay the recognition of income on that payment mr lynch suggested treating the payment as an option contract and thus delay recognition of income on the payment william and mary ann becker timely filed a federal_income_tax return for did not report the dollar_figure million payment as taxable_income and attached a disclosure statement explaining mr lynch’s option contract theory in william and mary ann becker were audited respondent rejected their treatment of the dollar_figure million payment and they paid their federal_income_tax deficiency in full on its federal consolidated corporate_income_tax return for the taxable_year ended date bhc claimed an amortization deduction of dollar_figure based on a reported basis of dollar_figure for the covenant_not_to_compete neither bhc’s tax_return for the taxable_year ended date nor william and mary ann becker’s tax_return for is at issue in this case on their federal_income_tax return for william and mary ann becker treated the payment received from bhc on date as capital_gain attributable to the sale of william becker’s stock in bhc on date respondent issued a notice_of_deficiency determining a deficiency of dollar_figure for the deficiency was the result of respondent’s determination that william becker must recognize dollar_figure of the payment received from bhc as ordinary_income attributable to the covenant_not_to_compete william and mary ann becker filed a petition with this court on date seeking a redetermination of the deficiency on its federal consolidated corporate_income_tax return for the taxable_year ended date bhc claimed an amortization deduction of dollar_figure attributable to the covenant_not_to_compete as a result of this and other deductions bhc generated a net_operating_loss in and filed a form_1139 corporation application_for a tentative refund to carry back that loss to its taxable years ended date date and date on date respondent issued a notice_of_deficiency disallowing inter alia bhc’s amortization deduction taken in respondent determined deficiencies in bhc’s federal_income_tax of dollar_figure dollar_figure and dollar_figure respectively for bhc’s taxable years ended date date and date bhc filed a petition with this court on date seeking a redetermination of the deficiencies opinion william becker and bhc have divergent views regarding the characterization of the transaction under review and its tax consequences william becker contends that the total consideration paid under the purchase documents is attributable to his corporate stock in bhc a capital_asset resulting in long-term_capital_gain see sec_1221 sec_1222 sec_1223 if this characterization were carried over to bhc’s income_tax return bhc would have for the tax years involved no amortization deduction because it would not be acquiring an amortizable asset bhc contends that it purchased not only the corporate stock but also a covenant_not_to_compete and that at least dollar_figure of the consideration paid in should be allocated to the covenant resulting in an amortization deduction for that year if this characterization of the transaction were carried over to william becker’s individual_income_tax_return for he would have to include the portion of the consideration received attributable to the covenant_not_to_compete as ordinary_income see 598_f2d_464 5th cir affg tcmemo_1976_249 340_f2d_97 6th cir affg 40_tc_511 jorgl v commissioner tcmemo_2000_10 affd per curiam without published opinion 264_f3d_1145 11th cir unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure see sec_1_167_a_-3 income_tax regs sec_197 requiring amortization of a covenant_not_to_compete ratably over the 15-year period beginning with the month in which the intangible was acquired is applicable if an appropriate election is made for acquisitions after date see omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec g and 107_stat_540 as amended by the small_business job protection act of publaw_104_188 sec 110_stat_1875 respondent asserted protective deficiencies against both william becker and bhc alternatively disagreeing with each party’s characterization of the transaction in order to avoid being whipsawed by alternative versions of the same transaction after consolidation of the cases for a determination of the issue respondent has agreed with the characterization of the transaction proposed by william becker reserving the right to reverse his position should the court hold for bhc i relevant caselaw courts have used a variety of rules to analyze transactions of the type at issue in this case including the strong_proof rule the mutual intent test and the danielson_rule see eg 619_f2d_424 5th cir 378_f2d_771 3d cir 264_f2d_305 2d cir affg 29_tc_129 the instant case would be appealable to the court_of_appeals for the eleventh circuit barring a stipulation otherwise the tax_court will generally defer to the rule adopted by the court_of_appeals for the circuit to which appeal would normally lie if that court_of_appeals has ruled with respect to the identical issue see 54_tc_742 affd 445_f2d_985 10th cir the court_of_appeals for the eleventh circuit has held that any case decided by court_of_appeals for the fifth circuit fifth circuit prior to date will be binding precedent upon it see 661_f2d_1206 11th cir therefore we review the caselaw in both the fifth circuit and eleventh circuit in making our determinations herein a the strong_proof rule and the mutual intent test when first considering tax allocations in cases involving covenants not to compete the fifth circuit adopted the strong_proof rule set out in ullman v commissioner supra pincite to wit when the parties to a transaction have specifically set out the covenants in the contract and have there given them an assigned value strong_proof must be adduced by them in order to overcome the declaration see eg 598_f2d_464 5th cir affg tcmemo_1976_249 474_f2d_501 5th cir affg stewart v commissioner tcmemo_1971_114 356_f2d_28 5th cir affg tcmemo_1964_31 334_f2d_58 5th cir affg in part and revg in part 39_tc_515 however in the fifth circuit departed from the strong_proof rule in better beverages inc v united_states supra pincite the fifth circuit adopted a mutual intent test citing 314_f2d_1 9th cir affg tcmemo_1961_170 as the seminal case on the subject in annabelle candy co a dispute arose between the two stockholders of annabelle candy company annabelle candy which resulted in one stockholder’s selling his stock to the corporation annabelle candy co v commissioner supra pincite the agreement provided that the stockholder would be paid dollar_figure over a period of time and included a covenant_not_to_compete id pincite the agreement made no allocation of any portion of the total consideration to the covenant and there were no discussions prior to the signing of the agreement concerning the allocation of a portion of the purchase_price to the covenant id subsequent to the signing of the agreement annabelle candy unilaterally allocated a portion of the purchase_price to the covenant_not_to_compete without the consent of the stockholder and amortized the allocated portion on its corporate tax_return id pincite the court_of_appeals for the ninth circuit ninth circuit stated in the purchase agreement involved in the case before us there is no allocation of consideration to the covenant_not_to_compete while this is pretty good evidence that no such allocation was intended it is not conclusive on the parties as would be the case if there had been an express affirmance or disavowal in the agreement it is true that the covenant_not_to_compete played a very real part in the negotiation of a final contract between the parties and was a valuable benefit to the petitioner but if the parties did not intend that a purchase_price be allocated to this important and valuable covenant that intention must be respected did the parties not preliminarily but when they signed the agreement intend to allocate a portion of the purchase_price to the covenant_not_to_compete id pincite emphasis added in better beverages inc v united_states supra pincite better beverages purchased the assets of a soft drink business located in victoria texas a letter of intent signed by the parties fixed a purchase_price of dollar_figure for all of the assets of the selling company except real_estate and office equipment id pincite the letter of intent made no mention of a covenant_not_to_compete and did not allocate for income_tax purposes the dollar_figure among the various assets id approximately weeks after the letter of intent was signed the parties consummated the transaction by use of a bill of sale whose terms were consistent with the letter of intent except inter alia it included a covenant_not_to_compete for years id pincite the purchase_price remained the same and remained unallocated among the various assets id better beverages thereafter unilaterally allocated dollar_figure to the covenant_not_to_compete and amortized that amount on its tax returns id the seller of the soft drink business made no allocation to the covenant_not_to_compete treating its gain as gain from the sale of capital assets id the internal_revenue_service asserted protective deficiencies against both parties id pincite the federal district_court granted summary_judgment in favor of the seller of the business treating the gain as gain from the sale of capital assets and rejected better beverages’ unilateral allocation in the absence of any evidence that both parties agreed to the allocation id pincite the fifth circuit affirmed the district_court stating our rejection of better beverages’ unilateral assertions of value as an inadequate indicator of actual cost_basis is wholly consistent with the trend among other courts in cases like this one to require the buyer to prove that the parties mutually intended at the time of the sale that some portion of the lump sum consideration be allocated to the seller’s covenant_not_to_compete the most efficacious method and ordinarily the only truly reliable and practicable way for a purchaser to satisfy his burden in a case like this one is by proof of the parties’ specific agreement expressed or implied to allocate some portion of the lump sum purchase_price to the covenant better beverages cannot travel this smooth road however better beverages conceded not only that no agreement had ever been reached regarding allocation of some portion of the price to the covenant but also that such a price or allocation apparently never had been discussed by the parties the ultimate inquiry is what if any portion of the lump sum price actually was exchanged for the covenant id pincite emphasis added the eleventh circuit has never explicitly addressed the mutual intent test set forth in annabelle candy co and adopted by the fifth circuit in better beverages inc however because better beverages inc was decided before date it is binding precedent in the eleventh circuit see bonner v city of prichard f 2d pincite additionally the tax_court applied the mutual intent test in jorgl which was affirmed by the eleventh circuit in an unpublished per curiam opinion see jorgl v commissioner tcmemo_2000_10 in jorgl we stated that we would not apply the strong_proof rule or the danielson_rule see infra when a contract failed to make an allocation of purchase_price to a covenant_not_to_compete or did so in an ambiguous manner jorgl v commissioner supra instead we stated that the taxpayer must establish by a preponderance of evidence that respondent’s deficiency determination is erroneous with the threshold inquiry being whether the parties mutually intended that an allocation of the purchase_price be made to the covenant at issue citing better beverages inc v united_states supra pincite id if such mutual intent is found courts then proceed to evaluate whether an allocation comports with economic reality an allocation will generally be given effect where the covenants had independent economic significance such that the court might conclude that they were a separately bargained-for element of the agreement jorgl v commissioner supra quoting 79_tc_72 affd aftr 2d ustc par 10th cir b the danielson_rule in 378_f2d_771 3d cir thrift investment corporation thrift offered to buy all the common_stock owned by individual stockholders including danielson for dollar_figure per share in the agreement of sale thrift allocated dollar_figure per share to a covenant_not_to_compete and dollar_figure per share to the contract for the sale of stock id on each payment check thrift printed a notation that the payment represented a payment for both the stock and the covenant_not_to_compete id on their tax returns danielson and the other stockholders reported the payments received as income from the sale of a capital_asset id the court_of_appeals for the third circuit held a taxpayer who enters into a transaction of this type to sell his shares and executes a covenant_not_to_compete for a consideration specifically allocated to the covenant may not absent a showing of fraud undue influence and the like on the part of the other party challenge the allocation for tax purposes we so conclude even though the evidence as here would support finding that the explicit allocation had no independent basis in fact or arguable relationship with business reality id pincite emphasis added the danielson_rule as adopted by the third circuit is a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc id pincite prior to date the fifth circuit adopted the danielson_rule in 641_f2d_376 5th cir revg 71_tc_1017 see bonner v city of prichard supra pincite the eleventh circuit has also explicitly adopted the danielson_rule 730_f2d_718 11th cir affirming a district_court holding that payments received were interest_income pursuant to a sale rather than an option to purchase because the contract called for interest payments see also thomas v commissioner 67_fedappx_582 11th cir affirming inter alia that the taxpayers were bound by the allocation to the covenant_not_to_compete contained in a stock purchase agreement affg tcmemo_2002_108 168_f3d_1279 11th cir affirming that the taxpayer was not entitled to a bad_debt deduction and associated carryover losses because stock purchase agreement was unambiguous that advances were capital contributions and not debt affg tcmemo_1997_386 c positions of the parties william becker and respondent contend that the danielson_rule controls they argue that because the purchase documents unambiguously allocate the entire consideration paid in the transaction to the stock sold the transaction should result in capital_gain to william becker with nothing allocable to the covenant_not_to_compete bhc contends that the danielson_rule does not apply because the purchase documents are ambiguous as to an allocation of the consideration between the stock and the covenant_not_to_compete bhc argues that the mutual intent test set forth in better beverages controls bhc argues that because the parties mutually intended to allocate a portion of the consideration to the covenant_not_to_compete the court should make an independent determination of the economic value of the covenant william becker and respondent counter that even if the danielson_rule does not apply none of the consideration is allocable to the covenant_not_to_compete because there was no mutual intent to make such an allocation regardless of whether we apply the danielson_rule or the mutual intent test set forth in better beverages the result is the same for the reasons discussed below we find that none of the consideration paid_by bhc to william becker is allocable to the covenant_not_to_compete ii analysis under the danielson_rule under the danielson_rule william becker and bhc will be bound to the unambiguous allocations in the purchase documents absent a showing of mistake undue influence fraud duress etc commissioner v danielson supra pincite bhc does not argue that the purchase documents are unenforceable due to mistake undue influence fraud duress etc instead bhc argues that the danielson_rule does not apply because the purchase documents are ambiguous as to an allocation of the consideration between the stock and the covenant_not_to_compete contrary to bhc’s argument the purchase documents repeatedly reflect the unambiguous allocation of the entire dollar_figure million of consideration to william becker’s stock the redemption agreement clearly allocates the entire dollar_figure million of consideration to william becker’s stock stating price seller will sell and buyer will purchase seller’s entire common_stock of becker holding corporation consisting of big_number shares of dollar_figure par at and for a purchase_price of twenty-three million nine hundred fifty-three thousand nine hundred thirty-four dollars dollar_figure together with interest at the rate of per annum on the unpaid balance emphasis added likewise the pledge and escrow agreement provides whereas becker holding corporation by agreement dated date has agreed to purchase from r william becker at and for a purchase_price of dollar_figure all of the corporation’s common and preferred_stock owned by him emphasis added while the promissory note does not explicitly state that percent of the consideration is being paid for william becker’s stock as do the other purchase documents it does provide that this note is issued pursuant to that certain agreement dated date by and between bhc and william becker with respect to the redemption of william becker ’s stock by bhc this provision indicates that the promissory note was given for william becker’s stock not for the covenant_not_to_compete in an attempt to overcome the clear language of the purchase documents bhc raises several arguments none of which are persuasive first bhc argues that no specific amount was mutually allocated to the covenant bhc is correct in asserting that the purchase documents do not explicitly state that zero dollars are being allocated to the covenant_not_to_compete however the purchase documents repeatedly reflect the express allocation of the entire dollar_figure million of consideration to william becker’s stock as a matter of simple arithmetic no portion of the consideration is left over to allocate to the covenant_not_to_compete second bhc argues that the in consideration clauses in the redemption agreement and in the pledge and escrow agreement are determinative of the issue of ambiguity bhc cites 810_f2d_562 6th cir affg tcmemo_1985_53 in support of its position in patterson the court_of_appeals for the sixth circuit sixth circuit declined to apply the danielson_rule because the sales agreement did not contain an unambiguous allocation with respect to the purchase_price the sixth circuit noted the following language in the sales agreement as consideration for part of the purchase_price patterson agrees simultaneously with the execution of this agreement to enter into a covenant_not_to_compete in the form attached hereto id pincite emphasis added as the above- emphasized language indicates the in consideration clause in patterson expressly tied the covenant_not_to_compete to part of the purchase_price at issue see id in contrast the purchase documents in this case do not tie part of the consideration to the covenant_not_to_compete the redemption agreement provides that in consideration of the mutual promises and covenants hereinafter set forth it is agreed by and between r william becker as seller and becker holding corporation as buyer as follows this clause does not tie a portion of the consideration to the covenant_not_to_compete and it does not create an ambiguity in the purchase documents instead it simply indicates that each of the numbered paragraphs of the redemption agreement is a part of the overall transaction including paragraph one setting forth the purchase_price and paragraph six containing the covenant_not_to_compete the pledge and escrow agreement provides that in consideration of the payments covenants and promises set forth in the aforesaid agreement it is agreed by and between becker holding corporation and r william becker as follows like the in consideration clause in the redemption agreement this clause does not tie a portion of the purchase_price to the covenant_not_to_compete and it does not create an ambiguity in the purchase documents third bhc argues that because the redemption agreement fails to mention william becker’s preferred_stock the purchase documents are ambiguous the redemption agreement refers only to william becker’s common_stock and not to his preferred_stock however it is undisputed that the parties to the transaction intended the purchase documents to cover all of william becker’s stock not just the common_stock and in fact all of his stock was redeemed additionally the pledge and escrow agreement supports the intention of the parties by referring to both william becker’s common_stock and his preferred_stock the failure of the redemption agreement to include explicitly william becker’s preferred_stock does not render ambiguous the explicit allocation of the entire dollar_figure million of consideration to his stock both common and preferred finally bhc argues that the parties’ failure to obtain a formal valuation of william becker’s stock evinces ambiguity bhc’s argument is without merit bhc and william becker clearly agreed that bhc would purchase william becker’s stock for dollar_figure million which indicates that the parties themselves valued the stock at dollar_figure million the absence of a third-party appraiser does not render the purchase documents ambiguous we conclude that the purchase documents unambiguously allocated percent of the consideration to william becker’s stock in bhc iii analysis under the mutual intent test the threshold question under the mutual intent test is whether at the time the purchase documents were executed bhc and william becker mutually intended to allocate a portion of the consideration to the covenant_not_to_compete 619_f2d_424 5th cir jorgl v commissioner tcmemo_2000_10 bhc argues that the parties mutually intended to allocate consideration to the covenant to the contrary william becker mr neill and mr dempsey all testified that prior to the execution of the purchase documents there were no discussions regarding the allocation of a portion of the consideration to the covenant_not_to_compete likewise during his deposition mr becker testified that nor was there ever any discussion about allocation you keep using that word allocation that was never a thought in my mind or was never a consideration in the whole because we find that there was no mutual intent to allocate a portion of the consideration to the covenant_not_to_compete as discussed infra we need not determine whether the covenant had independent economic significance was separately bargained for or what its economic value was at the time the purchase documents were executed see 619_f2d_424 5th cir jorgl v commissioner tcmemo_2000_10 affd per curiam without published opinion 264_f3d_1145 11th cir deal it was an afterthought from an accountant’s standpoint the testimony of those involved with the transaction coupled with the purchase documents’ explicit allocation of percent of the consideration to william becker’s stock as described supra clearly demonstrates that there was no mutual intent to allocate a portion of the consideration to the covenant_not_to_compete despite the testimony and the clear language of the purchase documents bhc raises several arguments to support its contention that the parties mutually intended to allocate a portion of the consideration to the covenant_not_to_compete none of which are persuasive first bhc argues that the importance of the covenant to bhc is evidence of the parties’ mutual intent the record is replete with facts establishing the importance of the covenant_not_to_compete to bhc and william becker’s knowledge of its importance to bhc however the importance of the covenant_not_to_compete does not demonstrate mutual intent to allocate a portion of the consideration to the covenant as stated by the court_of_appeals for the ninth circuit in annabelle candy co v commissioner f 2d pincite it is true that the covenant_not_to_compete played a very real part in the negotiation of a final contract between the parties and was a valuable pursuant to rule a mr becker’s deposition to perpetuate testimony was taken on mar and mr becker died on date benefit to the petitioner but if the parties did not intend that a purchase_price be allocated to this important and valuable covenant that intention must be respected second bhc argues that the promissory note represented an economic allocation of a portion of the consideration to the covenant_not_to_compete this is not an accurate interpretation of the promissory note the promissory note contained an offset provision whereby if william becker violated the covenants contained in the redemption agreement bhc could offset the amount owed to william becker by the actual damages caused to bhc this does not reflect the mutual intent of the parties to allocate a portion of the consideration paid to the covenant_not_to_compete third bhc argues that the discussions held from the fall of through date demonstrate the parties’ mutual intent during those discussions the parties contemplated allocating a portion of the consideration to the covenant_not_to_compete in exchange for additional consideration these discussions took place at least months after the transaction and do not reflect the mutual intent of the parties at the time the purchase documents were executed fourth bhc argues that the disclosure statement attached to william becker’s federal_income_tax return demonstrates the parties’ mutual intent at the suggestion of mr lynch william becker took a position on that return in an attempt to avoid recognition of income on the dollar_figure million received from bhc in due to the fact that bhc had filed suit against william becker and was seeking to recover that money mr lynch testified that he knew the position was a weak one at the time the return was filed and that this was the reason a disclosure statement was attached the return and the attached disclosure statement demonstrate an attempt to defer recognition of income they do not demonstrate mutual intent to allocate a portion of the consideration to the covenant_not_to_compete bhc also cites 79_tc_72 jorgl v commissioner supra and ansan tool manufacturing co v commissioner tcmemo_1992_121 in support of its assertion that bhc meets the mutual intent test however peterson and jorgl are factually distinguishable and ansan tool applied a standard different from the standard applicable in this case in peterson the contract explicitly provided that the lump- sum purchase_price was for both stock and a covenant_not_to_compete and the contract expressly provided that the covenants are a material portion of the purchase_price peterson mach tool inc v commissioner supra pincite in jorgl the parties’ closing_agreement explicitly provided that dollar_figure of the dollar_figure total purchase_price was being paid for a covenant jorgl v commissioner supra in both cases the courts found that the parties mutually intended to allocate a portion of the purchase_price to the covenants peterson mach tool inc v commissioner supra pincite jorgl v commissioner supra unlike peterson and jorgl the purchase documents in this case do not explicitly allocate a portion of the consideration to the covenant_not_to_compete but instead explicitly allocate percent of the consideration to william becker’s stock peterson and jorgl do not support bhc’s contention that the parties mutually intended to allocate a portion of the consideration to the covenant_not_to_compete in ansan tool the tax_court utilized a test that is not applicable in the eleventh circuit stating the seventh circuit to which an appeal in this case would lie looks to all the evidence pertinent to the covenant to determine if it has independent value and if it does to determine how much the covenant is worth ansan tool manufacturing co v commissioner supra the tax_court then determined that because the covenant_not_to_compete had independent economic value a portion of the purchase_price was allocable to it id under the mutual intent test the question is not whether the covenant_not_to_compete had independent economic value but whether the parties mutually intended at the time of the sale that some portion of the lump sum consideration be allocated to the seller’s covenant_not_to_compete better beverages inc v united_states supra pincite because the court did not apply the standard applicable in this case ansan tool has no bearing on our determination unlike the cases cited by bhc we find the facts in this case to be substantially_similar to the facts in annabelle candy co v commissioner supra the transaction involved a stock sale and the agreement included a covenant_not_to_compete there were no discussions about allocation of the price to the covenant prior to or at the time the agreement was signed the agreement did not allocate any portion of the price to the covenant and after the agreement was signed one party made a unilateral allocation of a portion of the price to the covenant annabelle candy co v commissioner f 2d pincite similar to the holding in that case and for all of the above- stated reasons we find that there was no mutual intent to allocate a portion of the consideration to the covenant_not_to_compete iv conclusion the purchase documents explicitly and unambiguously allocate the entire dollar_figure million of consideration to william becker’s stock see 378_f2d_771 3d cir at the time the purchase documents were executed there was no mutual intent to allocate a portion of the consideration to the covenant_not_to_compete see better beverages inc v united_states supra pincite therefore we conclude that percent of the consideration paid_by bhc to william becker is allocable to the purchase of william becker’s stock and none of the consideration is allocable to the covenant_not_to_compete in reaching our holdings we have considered all arguments and contentions made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties in docket no decision will be entered for petitioners in docket no and decision will be entered under rule in docket no
